     Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 1 of 43




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN




UNITED STATES OF AMERICA,

     Plaintiff,
                                            Case No. 3:20-cv-00950
             v.

HYDRITE CHEMICAL CO.,

     Defendant.



                            CONSENT DECREE
           Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 2 of 43




                                                    TABLE OF CONTENTS

I.        JURISDICTION AND VENUE ..........................................................................................2
II.       APPLICABILITY ................................................................................................................3
III.      DEFINITIONS.....................................................................................................................4
IV.       CIVIL PENALTY ................................................................................................................6
V.        INJUNCTIVE RELIEF........................................................................................................8
VI.       REPORTING REQUIREMENTS .....................................................................................20
VII.      STIPULATED PENALTIES .............................................................................................22
VIII.     FORCE MAJEURE ...........................................................................................................26
IX.       DISPUTE RESOLUTION .................................................................................................28
X.        INFORMATION COLLECTION AND RETENTION ....................................................30
XI.       EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS ..........................................31
XII.      COSTS ...............................................................................................................................33
XIII.     NOTICES ...........................................................................................................................33
XIV. EFFECTIVE DATE ...........................................................................................................34
XV.       RETENTION OF JURISDICTION ...................................................................................34
XVI. MODIFICATION ..............................................................................................................34
XVII. TERMINATION ................................................................................................................35
XVIII. 26 U.S.C. § 126(f)(2)(A)(ii) IDENTIFICATION ..............................................................36
XIX. PUBLIC PARTICIPATION ..............................................................................................36
XX.       SIGNATORIES/SERVICE................................................................................................36
XXI. INTEGRATION ................................................................................................................37
XXII. APPENDICES ...................................................................................................................37
XXIII. FINAL JUDGMENT .........................................................................................................37
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 3 of 43




                                     CONSENT DECREE

       Plaintiff United States of America, on behalf of the United States Environmental

Protection Agency (“EPA”), has filed a Complaint in this action, concurrently with this Consent

Decree, alleging that Defendant Hydrite Chemical Co. (“Hydrite”) violated the Clean Air Act

(“CAA”), 42 U.S.C. §§ 7401-7671q, as well as implementing regulations and permits issued

under the CAA, at its chemical blending and manufacturing facility in Cottage Grove, Wisconsin

(the “Facility”). EPA outlined these violations in a Notice of Violation and Finding of Violation

issued to Hydrite on June 30, 2017 (the “EPA Violation Notice”).

       Hydrite’s Facility is classified as an area source under NESHAP Subpart VVVVVV.

Hydrite submitted an initial notification for NESHAP Subpart VVVVVV on February 26, 2010

and a Notification of Compliance Status for NESHAP Subpart VVVVVV on May 10, 2013.

NESHAP Subpart VVVVVV requirements are included in the Facility’s operation permit.

       Hydrite has replaced all manway covers with closure devices meeting the requirements of

40 C.F.R. § 63.685(g) at all affected sources subject to NESHAP Subpart DD, including tanks

and equipment leaks. Hydrite has also replaced the pressure relief devices at all NESHAP

Subpart DD tanks. The pressure relief devices do not meet the definition of pressure relief

device in NESHAP Subpart DD or NESHAP Subpart H. 40 C.F.R. § 63.681, 40 C.F.R.

§ 63.161.

       Hydrite has developed or updated existing training procedures for all Hydrite personnel

whose duties include, but are not limited to, operating or inspecting tanks or process equipment

to minimize emissions and identify leaks. Hydrite has implemented the new or updated training

procedures.




                                                1
            Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 4 of 43




        Hydrite does not admit any facts, interpretations of law, or liability to the United States

arising out of the transactions, conditions, operations or occurrences alleged in the Complaint or

the EPA Violation Notice.

        The United States and Hydrite (the “Parties”) have agreed to resolve the claims alleged in

the Complaint and the EPA Violation Notice on the terms and conditions set forth in this

Consent Decree. Among other things, Hydrite is agreeing to pay a civil penalty, perform a Leak

Detection and Repair (“LDAR”) audit and periodic LDAR monitoring at the Facility, and

maintain federally enforceable limits on the emission of Hazardous Air Pollutants from the

Facility.

        The Parties recognize, and the Court by entering this Consent Decree finds, that this

Consent Decree has been negotiated by the Parties in good faith and will avoid litigation between

the Parties and that this Consent Decree is fair, reasonable, and in the public interest.

        NOW, THEREFORE, before the taking of any testimony, without the adjudication or

admission of any issue of fact or law except as provided in Section I, and with the consent of the

Parties, IT IS HEREBY ADJUDGED, ORDERED, AND DECREED as follows:

                               I.      JURISDICTION AND VENUE

        1.       This Court has jurisdiction over the subject matter of this action, pursuant to

28 U.S.C. §§ 1331, 1345, and 1355, and CAA Section 113(b), 42 U.S.C. § 7413(b), and over the

Parties. Venue lies in this district pursuant to 42 U.S.C. § 7413(b) and 28 U.S.C. §§ 1391(b) and

(c) and 1395(a), because the violations alleged in the Complaint are alleged to have occurred in,

and Hydrite conducts business in, this judicial district. For purposes of this Decree, or any action

to enforce this Decree, Hydrite consents to the Court’s jurisdiction over this Decree and any such

action and over Hydrite and consents to venue in this judicial district.




                                                   2
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 5 of 43




       2.       The State of Wisconsin has actual notice of the commencement of this action in

accordance with the requirements of Section 113 of the CAA, 42 U.S.C. § 7413.

                                     II.     APPLICABILITY

       3.       The obligations of this Consent Decree apply to and are binding upon the United

States, and upon Hydrite and any successors, assigns, or other entities or persons otherwise

bound by law.

       4.       No transfer of ownership or operation of the Facility, whether in compliance with

the procedures of this Paragraph or otherwise, shall relieve Hydrite of its obligation to ensure

that the terms of the Decree are implemented. At least 30 Days prior to such transfer, Hydrite

shall provide a copy of this Consent Decree to the proposed transferee and shall simultaneously

provide written notice of the prospective transfer, together with a copy of the proposed written

agreement, to EPA Region 5 and the United States Department of Justice, in accordance with

Section XIII (Notices). Any attempt to transfer ownership or operation of the Facility without

complying with this Paragraph constitutes a violation of this Decree.

       5.       Hydrite shall provide a copy of this Consent Decree to all officers, employees,

and agents whose duties might reasonably include compliance with any provision of this Decree,

as well as to any contractor retained to perform work required under this Consent Decree.

Hydrite shall condition any such contract upon performance of the work in conformity with the

terms of this Consent Decree.

       6.       In any action to enforce this Consent Decree, Hydrite shall not raise as a defense

the failure by any of its officers, directors, employees, agents, or contractors to take any actions

necessary to comply with the provisions of this Consent Decree.




                                                  3
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 6 of 43




                                     III.    DEFINITIONS

       7.      Terms used in this Consent Decree that are defined in the CAA or in regulations

promulgated pursuant to the CAA shall have the meanings assigned to them in the CAA or such

regulations, unless otherwise provided in this Decree. Whenever the terms set forth below are

used in this Consent Decree, the following definitions shall apply:

               a.     “CAA” means the Clean Air Act, 42 U.S.C. §§ 7401-7671q.

               b.     “Calendar Quarter” means the time periods within a given year from:

       (i) January 1-March 31; (ii) April 1-June 30; (iii) July 1-September 30; and

       (iv) October 1-December 31.

               c.     “Complaint” means the complaint filed by the United States in this action.

               d.     “Consent Decree” or “Decree” means this Decree and all appendices

       attached hereto (listed in Section XXII).

               e.     “Day” means a calendar day unless expressly stated to be a business day.

       In computing any period of time under this Consent Decree, where the last day would fall

       on a Saturday, Sunday, or federal holiday, the period runs until the close of business of

       the next business day.

               f.     “Date of Lodging” means the day on which this Consent Decree is lodged

       with this Court as a proposed settlement, before a public comment period and before this

       Court’s consideration of the Consent Decree.

               g.     “Effective Date” has the definition provided in Section XIV.

               h.     “EPA” means the United States Environmental Protection Agency and any

       of its successor departments or agencies.

               i.     “EPA Method 21” means EPA’s Reference Method 21 for Determination

       of Volatile Organic Compound Leaks, codified at 40 C.F.R. Part 60, Appendix A-7.

                                                   4
 Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 7 of 43




       j.      “EPA Violation Notice” means the Notice of Violation and Finding of

Violation issued to Hydrite by EPA on June 30, 2017 (attached as Appendix A to this

Consent Decree).

       k.      “Facility” means Hydrite’s chemical blending and manufacturing facility

located at 114 North Main Street in Cottage Grove, Wisconsin.

       l.      “HAP” means Hazardous Air Pollutant as defined under Section 112 of

the CAA, 42 U.S.C. § 7412.

       m.      “HAP Service” refers to a piece of equipment that either contains or

contacts a fluid (liquid or gas) that is at least 5% by weight of total organic HAP for 300

hours or more during the calendar year, and that is subject to LDAR requirements

referenced in NESHAP Subpart DD, NESHAP Subpart H, and other applicable

requirements (e.g., applicability of regulations to process units and/or specific equipment;

leak definitions; monitoring frequencies).

       n.      “Hydrite” means Defendant Hydrite Chemical Co.

       o.      “NESHAP Subpart DD” means the National Emissions Standards for

Hazardous Air Pollutants for Off-Site Waste and Recovery Operations, codified at

40 C.F.R. Part 63, Subpart DD.

       p.      “NESHAP Subpart H” means the National Emissions Standards for

Organic Hazardous Air Pollutants for Equipment Leaks, codified at 40 C.F.R. Part 63,

Subpart H.

       q.      “NESHAP Subpart VVVVVV” means the National Emissions Standards

for Hazardous Air Pollutants for Chemical Manufacturing Area Sources, codified at

40 C.F.R. Part 63, Subpart VVVVVV.




                                         5
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 8 of 43




               r.      “Paragraph” means a portion of this Decree identified by an Arabic

       numeral.

               s.      “Parties” means the United States and Hydrite.

               t.      “Permits” means all permits for the Facility issued under the CAA or laws

       or regulations implementing the CAA, including Wisconsin’s CAA State Implementation

       Plan. The term “Permits” includes, but is not limited to, Operation Permit No.

       113063390-P23 for the Facility (the “Current Operation Permit”), as well as any renewal

       or replacement for the Current Operation Permit.

               u.      “ppm” means parts per million.

               v.      “RCRA Subpart BB” means the Air Emissions Standards for Equipment

       Leaks for Owners and Operators of Hazardous Waste Treatment, Storage, and Disposal

       Facilities regulated under the Resource Conservation and Recovery Act, codified at 40

       C.F.R. Part 264, Subpart BB.

               w.      “Section” means a portion of this Decree identified by a roman numeral.

               x.      “State” means the State of Wisconsin, including but not limited to the

       Wisconsin Department of Natural Resources.

               y.      “tpy” means tons per year.

               z.      “VOC” means volatile organic compounds.

               aa.     “United States” means the United States of America, acting on behalf of

       EPA.

                                    IV.     CIVIL PENALTY

       8.      Within 30 days after the Effective Date, Hydrite shall pay the sum of $480,503 as

a civil penalty, together with interest accruing from the Date of Lodging, at the rate specified in

28 U.S.C. § 1961 as of the Date of Lodging.

                                                 6
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 9 of 43




       9.      Hydrite shall pay the civil penalty due by FedWire Electronic Funds Transfer

(“EFT”) to the U.S. Department of Justice account, in accordance with instructions provided to

Hydrite by the Financial Litigation Unit (“FLU”) of the United States Attorney’s Office for the

Western District of Wisconsin after the Effective Date. The payment instructions provided by

the FLU will include a Consolidated Debt Collection System (“CDCS”) number, which Hydrite

shall use to identify all payments required to be made in accordance with this Consent Decree.

The FLU will provide the payment instructions to:

       Thadd Stankowski
       General Counsel
       Hydrite Chemical Company
       300 N. Patrick Blvd
       Brookfield, WI 53045
       Email: legal@hydrite.com

on behalf of Hydrite. Hydrite may change the individual to receive payment instructions on its

behalf by providing written notice of such change to the United States and EPA in accordance

with Section XIII (Notices).

       10.     At the time of payment, Hydrite shall send notice that payment has been made:

(i) to EPA via email at cinwd_acctsreceivable@epa.gov or via regular mail at EPA Cincinnati

Finance Office, 26 W. Martin Luther King Drive, Cincinnati, Ohio 45268; (ii) to the United

States via email or regular mail in accordance with Section XIII; and (iii) to EPA in accordance

with Section XIII. Such notice shall state that the payment is for the civil penalty owed pursuant

to the Consent Decree in United States v. Hydrite Chemical Co. and shall reference the civil

action number, CDCS Number and DOJ case number 90-5-2-1-12229.

       11.     Hydrite shall not deduct any penalties paid under this Decree pursuant to this

Section or Section VII (Stipulated Penalties) in calculating its federal income tax.




                                                 7
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 10 of 43




                                  V.      INJUNCTIVE RELIEF

   A. LDAR Program

       12.      LDAR Program Description. By no later than 90 Days after the Date of Lodging,

to the extent necessary, Hydrite shall update the Standard Operating Procedures for its Facility

that describe: (i) the Leak Detection and Repair (“LDAR”) Program for the Facility, with

specific attention to how that program applies to all equipment in HAP Service; (ii) the tracking

program (e.g., Management of Change) that ensures that new pieces of equipment added to the

process units are, as applicable, integrated into the LDAR Program and that pieces of equipment

that are taken out of service are, as applicable, removed from the LDAR Program; (iii) the roles

and responsibilities of all employee and contractor personnel assigned to LDAR functions at the

process units; and (iv) how the number of personnel dedicated to LDAR functions is sufficient to

satisfy the requirements of the LDAR Program.

       13.      Daily Certification by Monitoring Technicians. Commencing no later than 30

Days after the Effective Date, on each Day that LDAR monitoring occurs, at the end of such

monitoring, Hydrite shall ensure that each monitoring technician certifies that the data collected

accurately represents the monitoring performed for that Day by requiring the monitoring

technician to sign a form that includes the following, or a substantially similar, certification:

       On [insert date], I reviewed the monitoring data that I collected today and to the best of

       my knowledge and belief, the data accurately represents the monitoring that I performed

       today.

       14.      QA/QC. Commencing no later than the first full Calendar Quarter after the

Effective Date and continuing through EPA’s approval of the Demonstration Period Report, at

times that are not announced to the LDAR monitoring technicians, an LDAR-trained employee

or contractor of Hydrite, who does not serve on a routine basis as an LDAR monitoring

                                                  8
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 11 of 43




technician at the Facility, shall undertake the following no less than once per Calendar Quarter at

the Facility:

                a.     Verify that equipment was monitored at the appropriate frequency;

                b.     Verify that proper documentation and sign-offs have been recorded for all

        equipment placed on the delay of repair list;

                c.     Ensure that repairs have been performed in the required periods;

                d.     Review monitoring data and equipment counts (e.g., number of pieces of

        equipment monitored per Day) for feasibility and unusual trends;

                e.     Verify that proper calibration records and monitoring instrument

        maintenance information are maintained;

                f.     Spot check that LDAR records are maintained as required; and

                g.     Observe in the field each LDAR monitoring technician who is conducting

        leak detection monitoring to ensure that monitoring during the quarterly QA/QC is being

        conducted as required. Each technician shall be observed for a period of time sufficient

        to ensure that Method 21 is generally being performed properly.

Hydrite shall promptly correct any deficiencies detected or observed. Hydrite shall maintain a

log that: (i) records the date and time that the QA/QC reviews, verifications, and observations

required by this Paragraph are undertaken; and (ii) describes the nature and timing of any

corrective actions taken.

        15.     LDAR Audit. Within 30 days of the Effective Date, Hydrite shall retain a

qualified third-party contractor to perform a one-time LDAR audit (“LDAR Audit”) (the

“Auditor”), ensuring that the Auditor is a contractor other than a contractor that normally

performs LDAR monitoring at the Facility and the Auditor has experience in conducting LDAR

audits. By no later than 210 Days after the Effective Date, Hydrite shall conduct and complete

                                                 9
       Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 12 of 43




the LDAR Audit at the Facility’s process units. The LDAR Audit shall include: (i) reviewing

compliance with all applicable LDAR regulations, including all applicable LDAR requirements

related to valves, connectors, pumps, agitators, and open-ended lines; (ii) reviewing and/or

verifying the same QA/QC items that are required to be reviewed in Paragraph 14, except

observation of the LDAR monitoring technician is not required; (iii) reviewing whether any

pieces of equipment that are required to be in the LDAR Program are not included; and

(iv) “comparative monitoring” as described in Paragraph 16. The LDAR Audit Report shall be

provided to Hydrite by no later than 240 Days after the Effective Date.

       16.     Comparative Monitoring. Comparative monitoring conducted during the LDAR

Audit required by Paragraph 15 must be undertaken as follows:

               a.     Calculating a Comparative Monitoring Audit Leak Percentage.

       Equipment shall be monitored in accordance with EPA Method 21, in order to calculate a

       leak percentage for each process unit, broken down by equipment type (i.e., valves,

       pumps, agitators, and connectors). For descriptive purposes under this section, the

       monitoring that takes place during the LDAR Audit shall be called “Comparative

       Monitoring” and the leak percentages derived from the Comparative Monitoring shall be

       called the “Comparative Monitoring Audit Leak Percentages.” In undertaking

       Comparative Monitoring, Hydrite shall not be required to monitor every component in

       the process unit.

               b.     Calculating the Historic, Average Leak Percentage from Prior Periodic

       Monitoring Events.

                      (1)     The historic, average leak percentage from prior periodic

               monitoring events shall be calculated for each equipment type (i.e., valves

               (excluding pressure relief valves), pumps, agitators, and connectors). The

                                                10
Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 13 of 43




        following number of complete monitoring periods immediately preceding the

        Comparative Monitoring shall be used for this purpose: NESHAP Subpart DD

        valves or valves associated with bulk storage tanks – four periods; NESHAP

        Subpart DD pumps and agitators – twelve periods; non-NESHAP Subpart DD

        pumps and agitators – six periods (to the extent monitoring is available); and

        connectors and components that are monitored once every three years in

        accordance with the Current Operation Permit – two periods.

               (2)     In calculating the historic, average leak percentage, Hydrite shall

        not use any repair verification monitoring events for purposes of calculating a

        quarterly rate. Accordingly, for valves that have been repaired, Hydrite cannot

        include the next two monthly readings as part of the total number of quarterly

        monitoring events.

        c.     Calculating the Comparative Monitoring Leak Ratio. For each type of

equipment, the ratio of the Comparative Monitoring Audit Leak Percentage from

Subparagraph 16.a to the historic, average leak percentage from Subparagraph 16.b shall

be calculated. This ratio shall be called the “Comparative Monitoring Leak Ratio.” If the

denominator in this calculation is “zero,” it shall be assumed (for purposes of this

calculation but not for any other purpose under this Consent Decree or under any

applicable laws and regulations) that one leaking piece of equipment was found in the

Unit through routine monitoring during the applicable period referenced in Subparagraph

16.b.

17.     LDAR Audit Report and Corrective Action Plan.

        a.     By no later than 270 Days after the Effective Date, Hydrite shall submit

the following in accordance with Consent Decree Subsection V.E: (i) an LDAR Audit

                                         11
Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 14 of 43




Report, prepared by the Auditor, which summarizes the results of the Audit (addressing

each Audit element listed in Paragraph 15) and identifies the date on which the LDAR

Audit was completed; and (ii) a certification that no corrective actions were

recommended by the LDAR Audit, if applicable.

       b.      Corrective Action Plan. Hydrite shall develop a Preliminary Corrective

Action Plan (“CAP”) if: (i) the results of the LDAR Audit identify any deficiencies; or

(ii) a Comparative Monitoring Leak Ratio calculated pursuant to Subparagraph 16.c is 3.0

or higher and the Comparative Monitoring Audit Leak Percentage calculated pursuant to

Subparagraph 16.a is greater than or equal to 0.5 percent. The Preliminary CAP shall

describe the corrective actions that Hydrite has taken or shall take to address: (i) the

deficiencies and/or (ii) the causes of a Comparative Monitoring Leak Ratio that is 3.0 or

higher (but only if the Comparative Monitoring Audit Leak Percentage is at or above 0.5

percent).

       c.      Final Corrective Action Plan. Hydrite shall submit a Final CAP to EPA

by no later than 365 Days after the Effective Date.

            (1)        If all corrective actions have been completed by the time Hydrite

                       submits its Final CAP, then the Final CAP shall include a final

                       certification of completion as described in Subparagraph 17.d.

            (2)        If all corrective actions have not been completed by the time

                       Hydrite submits its Final CAP, then the CAP shall include:

                       (i) Hydrite’s certification of completion for each corrective action

                       item completed to date; and (ii) Hydrite’s explanation of the

                       reasons why any remaining corrective action items have not been

                       completed, together with a schedule for prompt completion.

                                         12
       Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 15 of 43




                              Hydrite shall promptly complete each remaining corrective action

                              item. Hydrite shall submit a final certification of completion as

                              described in Subparagraph 17.d by no later than 30 Days after

                              completing all remaining action items.

               d.     Certification of Completion. In accordance with Subparagraph 17.c,

       Hydrite shall submit a final certificate of completion. Hydrite shall certify to EPA that,

       to the signer’s best knowledge and belief formed after reasonable inquiry: (i) except as

       otherwise identified, the Facility is in compliance with all applicable LDAR regulations

       and the LDAR Program; and (ii) Hydrite has completed all corrective action pursuant to a

       CAP. To the extent that Hydrite cannot make the certification in all respects, it shall

       specifically identify any deviations.

       18.     Repair Program. Commencing 180 Days after the Effective Date, Hydrite shall

perform repairs to address any leaks from equipment in HAP Service above the thresholds

described in this Paragraph during monitoring performed at the Facility, including leaks detected

during the Annual Leak Detection required by Paragraph 19 in accordance with the following:

               a.     For all components except pumps and agitators, Hydrite must make a first

       attempt at repair within five days of detection for each leak that is 500 ppm above

       background, and must make a final repair within 15 days of detection, except for any

       components that require delay of repair.

               b.     For all pumps, Hydrite must make a first attempt at repair within five days

       of detection for each leak that is 2,000 ppm above background, and must make a final

       repair within 15 days of detection, except for any components that require delay of repair.

               c.     For agitators, Hydrite must make a first attempt at repair within five days

       of detection for each leak that is 2,000 ppm above background prior to EPA’s approval of

                                                  13
       Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 16 of 43




       the Demonstration Period Report. Following approval of the Demonstration Period

       Report, Hydrite must make a first attempt at repair within five days of detection for each

       leak at an agitator that is more than 10,000 ppm above background, and must make a

       final repair within 15 days of detection, except for any components that require delay of

       repair.

       19.       Annual Leak Detection for Equipment in HAP Service. Commencing in the first

Calendar Quarter after completion of the LDAR Audit, completion of all corrective actions

required by a Final CAP, and submittal of any final certification of completion required by

Paragraphs 15-17, Hydrite shall begin conducting annual leak detection (“Annual Leak

Detection”) using EPA Method 21 – if not required more frequently by any Federal, State, or

local standard – for components in HAP Service, including valves, connectors, pumps, agitators,

instrumentation systems, open-ended lines, compressors, insulated valves subject to regulation

under RCRA Subpart BB and/or NESHAP Subpart DD, and difficult-to-monitor (“DTM”)

equipment subject to regulation under RCRA Subpart BB and/or NESHAP Subpart DD to ensure

emissions from such equipment are included in the total HAP(s) emissions calculation for the

Facility. Hydrite shall also perform Annual Leak Detection for manways in HAP Service and for

pressure relief devices that are in HAP Service but do not meet the definition of pressure relief

devices under NESHAP Subpart DD or NESHAP Subpart H. In performing its Annual Leak

Detection:

                 a.    Hydrite shall conduct annual monitoring of HAP components that are

       classified as DTM that are required to be monitored annually under RCRA Subpart BB

       and/or NESHAP Subpart DD;

                 b.    Hydrite can elect to monitor other DTM/unsafe-to-monitor components in

       HAP Service that are not otherwise required to be monitored; and

                                                14
       Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 17 of 43




               c.     For fully insulated valves on equipment subject to regulation under RCRA

       Subpart BB and/or NESHAP Subpart DD, Hydrite shall ensure access to the valve stem

       for monitoring to comply with RCRA Subpart BB and/or NESHAP Subpart DD

       requirements. For other insulated valves, Hydrite shall conduct monitoring to the extent

       the valve stem is accessible.

   B. Minor Source Demonstration

       20.     Demonstration Period. Within the first Calendar Quarter after completion of the

LDAR Audit, completion of all corrective actions required by the Final CAP, and submittal of

any final certification of completion required by Paragraphs 15-17, Hydrite shall begin

conducting a twelve-month program to demonstrate that the Facility is a minor source of HAP

emissions (the “Demonstration Period”), to ensure that: (i) all HAP emissions are included in the

Facility’s emissions calculations; and (ii) no single HAP emitted at the Facility equals or exceeds

10 tpy and combined emissions of HAPs do not equal or exceed 25 tpy. During the

Demonstration Period, Hydrite will track and record all HAP emissions – on a monthly basis for

twelve consecutive months – in accordance with the Minor Source Demonstration Requirements

specified in Appendix B to this Consent Decree.

       21.     If emissions information obtained during the initial Demonstration Period at any

point shows that emissions of a single HAP from the Facility were 10 tpy or more or combined

emissions of HAPs from the Facility were 25 tpy or more, then Hydrite shall submit prompt

written notice to EPA that Hydrite is electing one of the following options:

               a.     Hydrite shall immediately comply with the applicable major source

       NESHAP(s); or

               b.     Hydrite shall cease the initial Demonstration Period to attempt one

       additional twelve-month Demonstration Period in accordance with the Minor Source

                                                15
       Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 18 of 43




       Demonstration Requirements specified in Appendix B to this Consent Decree (a “Second

       Demonstration Period”).

If emissions information obtained during a Second Demonstration Period at any point shows that

emissions of a single HAP from the Facility were 10 tpy or more or combined emissions of

HAPs from the Facility were 25 tpy or more, then Hydrite shall submit prompt written notice to

EPA, and Hydrite shall immediately comply with applicable major source NESHAP(s).

       22.     Demonstration Period Report. If emissions information obtained during an initial

Demonstration Period or a Second Demonstration Period shows that emissions of no single HAP

emitted at the Facility equaled or exceeded 10 tons per year (tpy) and combined emissions of

HAPs did not equal or exceed 25 tpy, then Hydrite shall submit a Demonstration Period Report

within 90 Days after the end of the Demonstration Period. The Demonstration Period Report

shall summarize the emissions monitoring and emissions estimation information obtained in the

assessment, including relevant underlying data and calculations, consistent with the Minor

Source Demonstration Requirements specified in Appendix B to this Consent Decree. The

Demonstration Period Report shall be subject to U.S.EPA review and approval in accordance

with Consent Decree Subsection V.E.

   C. Other Compliance Requirements.

       23.     Measuring VOC Emissions from Carbon Drums. Whenever Hydrite is required

to monitor VOC emissions from carbon drums under its Permits (including under Condition

C.1.b.(2) of its Current Operation Permit), Hydrite shall use a flame ionization detector (“FID”)

for all chemicals that meet the response factor requirements of Section 8 of EPA Method 21. For

other chemicals, Hydrite shall use another equivalent monitoring technology that complies with

EPA Method 21.




                                                16
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 19 of 43




       24.     Performance Test of South Scrubber. By no later than 180 Days after the

Effective Date, unless EPA agrees in writing to an extension of this date, Hydrite shall conduct a

performance test on the South Scrubber in accordance with approved EPA Methods. At least 20

business days in advance of the scheduled test, Hydrite shall submit a test protocol to EPA for its

approval. This protocol shall include the approved EPA Method(s) to be used and proposed

operating conditions. EPA shall timely review and approve this test protocol consistent with the

scheduled test date. The purpose of this performance test is to establish the control efficiency for

the South Scrubber with a minimum water flow rate for parametric monitoring.

               a.      If the performance test demonstrates a control efficiency of 85% or

       greater, Hydrite shall incorporate the minimum water flow rate established by the

       performance test into a federally enforceable non-Title V permit for the Facility.

               b.      If the performance test demonstrates a control efficiency of less than 85%,

       Hydrite shall incorporate the control efficiency from the performance test and the

       minimum water flow rate established into a federally enforceable non-Title V permit for

       the Facility.

   D. Incorporation of Requirements Into Federally Enforceable Permits

       25.     Permits Needed to Meet Compliance Obligations. If any compliance obligation

under this Section V (Injunctive Relief) requires Hydrite to obtain a federal, state, or local permit

or approval, Hydrite shall submit timely and complete applications and take all other actions

necessary to obtain all such permits or approvals. Hydrite may seek relief under the provisions

of Section VIII (Force Majeure) for any delay in the performance of any such obligation

resulting from a failure to obtain, or a delay in obtaining, any permit or approval required to

fulfill such obligation, if Hydrite has submitted timely and complete applications and has taken

all other actions necessary to obtain such permits or approvals.

                                                 17
Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 20 of 43




26.    Inclusion of Practically Enforceable Requirements in Operation Permits.

       a.      Prior to termination of this Consent Decree, Hydrite shall submit to State

permitting authorities complete applications, amendments and/or supplements to

incorporate as “applicable requirements” the limits, standards, and requirements listed in

Subparagraph 26.b into the Facility’s operation permit. If required by the final rule

issued by EPA related to the Reclassification of Major Sources as Area Sources under

Section 112 of the CAA, Hydrite shall submit an application to incorporate the items in

Subparagraph 26.b into a non-Title V permit to ensure that those limits, standards, and

requirements will survive termination of this Consent Decree.

       b.      The following emission limits, standards, and requirements shall be

incorporated into permits in accordance with Subparagraph 26.a:

            (1)       The requirements concerning the LDAR Program Description and

       Daily Certification, in Paragraphs 12-13;

            (2)       The LDAR Repair Program and Annual Leak Detection

       requirements in Paragraphs 18-19;

            (3)       The requirement to comply with applicable major source

       NESHAP(s) under Paragraph 21 if emissions information obtained at any point

       shows that emissions of a single HAP from the Facility were 10 tpy or more or

       combined emissions of HAPs from the Facility were 25 tpy or more; and

            (4)       The requirement to: (i) sustain a minimum water flow rate in the

       South Scrubber as referenced in Subparagraph 24.a; or (ii) sustain a control

       efficiency and a minimum water flow rate determined in a performance test of the

       South Scrubber as referenced in Subparagraph 24.b.




                                        18
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 21 of 43




   E. Approval of Deliverables.

       27.     After submittal of any plan, report, or other item that is required to be submitted

pursuant to this Consent Decree, EPA shall in writing: (a) approve the submission; (b) approve

the submission upon specified conditions; (c) approve part of the submission and disapprove the

remainder; or (d) disapprove the submission.

       28.     If the submission is approved pursuant to Paragraph 27, Hydrite shall take all

actions required by the plan, report, or other document, in accordance with the schedules and

requirements of the plan, report, or other document, as approved. If the submission is

conditionally approved or approved only in part pursuant to Paragraph 27 (b) or (c), Hydrite

shall, upon written direction from EPA, take all actions required by the approved plan, report, or

other item that EPA determines are technically severable from any disapproved portions, subject

to Hydrite’s right to dispute only the specified conditions or the disapproved portions, under

Section IX (Dispute Resolution).

       29.     If the submission is disapproved in whole or in part pursuant to Paragraph 27(c)

or (d), Hydrite shall, within 45 Days or such other time as the Parties agree to in writing, correct

all identified deficiencies and resubmit the plan, report, or other item, or the disapproved portion

thereof, for approval, in accordance with the preceding Paragraphs. If the resubmission is

approved in whole or in part, Hydrite shall proceed in accordance with the preceding Paragraph.

       30.     If a resubmitted plan, report, or other item, or portion thereof, is disapproved in

whole or in part, EPA may again require Hydrite to correct any deficiencies, in accordance with

the preceding Paragraphs, or may itself correct any deficiencies, subject to Hydrite’s right to

invoke Dispute Resolution and the right of EPA to seek stipulated penalties as provided in

Paragraph 31 and Sections VII (Stipulated Penalties) and IX (Dispute Resolution).




                                                 19
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 22 of 43




       31.     Any stipulated penalties applicable to the original submission, as provided in

Section VII, shall accrue during the 45-Day period or other specified period during which the

original plan is being revised, but shall not be payable unless the resubmission is untimely or is

disapproved in whole or in part; provided that, if the original submission was so deficient as to

constitute a material breach of Hydrite’s obligations under this Decree, the stipulated penalties

applicable to the original submission shall be due and payable after receipt of a written demand

in accordance with Paragraph 43 notwithstanding any subsequent resubmission.

                            VI.     REPORTING REQUIREMENTS

       32.     Hydrite shall submit semi-annual reports as provided by this Paragraph.

               a.      Schedule for Submission of Semi-Annual Reports. After the Effective

       Date of this Consent Decree until approval of the Demonstration Period Report, Hydrite

       shall submit semi-annual reports. The initial semi-annual report shall be due on either:

       (i) March 1 of the year after the Effective Date, if the Effective Date is between July 1

       and December 31 of the preceding year; or (ii) September 1 of the year of the Effective

       Date, if the Effective Date is between January 1 and June 30. The initial report shall

       cover the period between the Effective Date and the end of the applicable reporting

       period (e.g., if the Effective Date is September 15, the report shall be due on March 1 and

       cover the period between September 15 and December 31). Until approval of the

       Demonstration Period Report, each subsequent report shall be due on September 1 and

       March 1 and shall cover the half year period between either, respectively, January 1 and

       June 30 or July 1 and December 31.

               b.      Report Contents. Each report shall describe the status of any compliance

       measures required by Section V (Injunctive Relief) and any problems encountered or

       anticipated, together with implemented or proposed solutions. Each report shall attach

                                                20
       Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 23 of 43




       copies of any reports to the State of Wisconsin concerning any Permit deviations during

       the semi-annual reporting period. Each report shall also include a description of any

       violation of the requirements of this Consent Decree and an explanation of the violation’s

       likely cause and of the remedial steps taken, or to be taken, to prevent or minimize such

       violation. If the cause of a violation cannot be fully explained at the time the report is

       due, Hydrite shall so state in the report. Hydrite shall investigate the cause of the

       violation and shall then submit an amendment to the report, including a full explanation

       of the cause of the violation, within 30 Days of the day Hydrite becomes aware of the

       cause of the violation. Nothing in this Paragraph or the following Paragraph relieves

       Hydrite of its obligation to provide the notice required by Section VIII (Force Majeure).

       33.     Whenever any violation of this Consent Decree or a deviation from requirements

of Hydrite’s Permits, or any other event affecting Hydrite’s performance under this Decree, may

pose an immediate threat to the public health or welfare or the environment, Hydrite shall notify

EPA orally or by electronic or facsimile transmission as soon as possible, but no later than the

next business day after Hydrite first knew of the deviation or event. This procedure is in addition

to the requirements set forth in the preceding Paragraph.

       34.     All reports shall be submitted to the persons designated in Section XIII (Notices).

       35.     Each report submitted by Hydrite under this Section shall be signed by an official

of the submitting party and include the following certification:

       I certify under penalty of law that this document and all attachments were prepared under
       my direction or supervision in accordance with a system designed to assure that qualified
       personnel properly gather and evaluate the information submitted. Based on my inquiry
       of the person or persons who manage the system, or those persons directly responsible for
       gathering the information, the information submitted is, to the best of my knowledge and
       belief, true, accurate, and complete. I have no personal knowledge that the information
       submitted is other than true, accurate, and complete. I am aware that there are significant
       penalties for submitting false information, including the possibility of fine and
       imprisonment for knowing violations.

                                                21
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 24 of 43




This certification requirement does not apply to emergency or similar notifications where

compliance would be impractical.

        36.       The reporting requirements of this Consent Decree do not relieve Hydrite of any

reporting obligations required by the CAA or implementing regulations, or by any other federal,

state, or local law, regulation, permit, or other requirement.

        37.       Any information provided pursuant to this Consent Decree may be used by the

United States in any proceeding to enforce the provisions of this Consent Decree and as

otherwise permitted by law.

                                  VII.    STIPULATED PENALTIES

        38.       Hydrite shall be liable for stipulated penalties to the United States for violations

of this Consent Decree as specified below, unless excused under Section VIII (Force Majeure).

A violation includes failing to perform any obligation required by the terms of this Decree,

including any work plan or schedule approved under this Decree, according to applicable

requirements of this Decree and within the specified time schedules established by or approved

under this Decree.

        39.       Late Payment of Civil Penalty. If Hydrite fails to pay the civil penalty required to

be paid under Section IV (Civil Penalty) when due, Hydrite shall pay a stipulated penalty of

0.10% of the unpaid principal amount per Day for each Day that the payment is late.

        40.       Injunctive Relief. The following stipulated penalties shall accrue per violation per

Day for each violation of the requirements identified in Section V (Injunctive Relief) and this

Paragraph 40:

                  Consent Decree Violation                             Stipulated Penalty
   a.         Violation of LDAR Program Description      Period of Delay or
              Requirements. For failure to comply with   Non-Compliance          Penalty per Day
              any requirement of Paragraph 12.           Days 1–30               $100
                                                         Days 31–60              $200
                                                         Days 61 and later       $500

                                                    22
     Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 25 of 43




            Consent Decree Violation                                  Stipulated Penalty
b.     Violation of Daily Certification                $100 per failure per technician.
       Requirements. For a monitoring
       technician’s failure to complete a
       certification on the day monitoring
       occurred, as required by Paragraph 13.
c.     Violation of QA/QC Requirements.                $500 for each instance of non-compliance,
       For failure to comply with any                  not to exceed $10,000 for the relevant
       requirement of Paragraph 14.                    Calendar Quarter
d.     Violation of LDAR Audit Requirements.           Period of Delay or
       For failure to complete an LDAR Audit in        Non-Compliance          Penalty per Day
       accordance with the requirements of             Days 1–30               $300
       Paragraphs 15 and 16.                           Days 31–60              $400
                                                       Days 61 and later       $500
e.     Violation of LDAR Audit Report and              Period of Delay or
       Corrective Action Plan Requirements.            Non-Compliance          Penalty per Day
       For failure to comply with any                  Days 1–30               $500
       requirement of Paragraph 17.                    Days 31and later        $1,000

f.     Violation of Repair Program
       Requirements.

       (1) For failure to comply with any first        (1) $150 per Day, per component, not to
       attempt at repair requirement of                exceed $1,500 per leaking component.
       Paragraph 18.

       (2) For failure to comply with any final        (2) For components other than pumps and
       attempt at repair requirement of                agitators: $300 per Day, per component, not to
       Paragraph 18.                                   exceed $37,500 per leaking component.
                                                       For pumps and agitators: $1,200 per Day, per
                                                       component, not to exceed $150,000 per leaking
                                                       component.
g.     Violation of Annual Leak Detection              $100 per component per missed monitoring
       Requirements. For failure to comply with        event, not to exceed $25,000 per 30-Day
       any requirement of Paragraph 19.                period per process unit.
h.     Violation of Minor Source Demonstration         Period of Delay or
       Requirements. For failure to submit a           Non-Compliance           Penalty per Day
       Demonstration Period Report (as required        Days 1–30                $500
       by Paragraph 22) documenting compliance         Days 31–60               $750
       with all Demonstration Period                   Days 61 and later        $1,000
       requirements (as specified by Paragraph 20
       and Subparagraph 21.b).
i.     Violation of Carbon Drum Monitoring             $100 per Day, per carbon drum.
       Equipment Requirements. For failure to
       monitor carbon drums for total VOC
       emissions as required by Paragraph 23
j.     Violation of Requirements Regarding             Period of Delay or
       Performance Test of South Scrubber.             Non-Compliance          Penalty per Day
       For failure to complete a Performance Test      Days 1–30               $500
       as required by Paragraph 24.                    Days 31–60              $750
                                                       Days 61 and later       $1,000

                                                  23
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 26 of 43




                   Consent Decree Violation                               Stipulated Penalty
   k.         Violation of Permit Application               Period of Delay or
              Requirements under Paragraph 26.              Non-Compliance          Penalty per Day
              For failure to submit an application for a    Days 1–30               $500
              permit in accordance with the                 Days 31–60              $750
              requirements of Paragraph 26.                 Days 61 and later       $1,000


        41.       Semi-Annual Reporting Requirements. The following stipulated penalties shall

accrue per violation per Day for each violation of the reporting requirements of Section VI:

                   Consent Decree Violation                                 Stipulated Penalty
   Violation of Semi-Annual Report Requirements.                $500 per Day for the first 30 Days of
   For failure to submit a Semi-Annual Report as required       noncompliance; and $1000 per Day
   by Paragraph 32.                                             thereafter.


        42.       Stipulated penalties under this Section shall begin to accrue on the Day after

performance is due or on the Day a violation occurs, whichever is applicable, and shall continue

to accrue until performance is satisfactorily completed or until the violation ceases. Stipulated

penalties shall accrue simultaneously for separate violations of this Consent Decree.

        43.       Hydrite shall pay any stipulated penalty within 30 Days of receiving the United

States’ written demand.

        44.       The United States may, in the unreviewable exercise of its discretion, reduce or

waive stipulated penalties otherwise due it under this Consent Decree.

        45.       Stipulated penalties shall continue to accrue as provided in Paragraph 42 during

any Dispute Resolution but need not be paid until the following:

                  a.       If the dispute is resolved by agreement of the Parties or by a decision of

        EPA that is not appealed to the Court, Hydrite shall pay accrued penalties determined to

        be owing, together with interest, to the United States within 30 Days of the effective date

        of the agreement or the receipt of EPA’s decision or order.




                                                       24
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 27 of 43




               b.      If the dispute is appealed to the Court and the United States prevails in

       whole or in part, Hydrite shall pay all accrued penalties determined by the Court to be

       owing, together with interest, within 60 Days of receiving the Court’s decision or order,

       except as provided in subparagraph c, below.

               c.      If any Party appeals the District Court’s decision, Hydrite shall pay all

       accrued penalties determined to be owing, together with interest, within 15 Days of

       receiving the final appellate court decision.

       46.     Hydrite shall pay stipulated penalties owing to the United States in the manner set

forth in and with the confirmation notices required by Paragraph 9, except that the transmittal

letter shall state that the payment is for stipulated penalties and shall state for which violation(s)

the penalties are being paid.

       47.     If Hydrite fails to pay stipulated penalties according to the terms of this Consent

Decree, Hydrite shall be liable for interest on such penalties, as provided for in 28 U.S.C. § 1961,

accruing as of the date payment became due. Nothing in this Paragraph shall be construed to

limit the United States from seeking any remedy otherwise provided by law for Defendant’s

failure to pay any stipulated penalties.

       48.     The payment of penalties and interest, if any, shall not alter in any way Hydrite’s

obligation to complete the performance of the requirements of this Consent Decree.

       49.     Non-Exclusivity of Remedy. Stipulated penalties are not the United States’

exclusive remedy for violations of this Consent Decree, including for any non-compliance with

Paragraph 21. Subject to the provisions of Section XI (Effect of Settlement/Reservation of

Rights), the United States expressly reserves the right to seek any other relief it deems

appropriate for Hydrite’s violation of this Decree or applicable law, including but not limited to

an action against Hydrite for statutory penalties, additional injunctive relief, mitigation or offset

                                                  25
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 28 of 43




measures, and/or contempt. However, the amount of any statutory penalty assessed for a

violation of this Consent Decree shall be reduced by an amount equal to the amount of any

stipulated penalty assessed and paid pursuant to this Consent Decree.

                                     VIII.   FORCE MAJEURE

       50.     “Force majeure,” for purposes of this Consent Decree, is defined as any event

arising from causes beyond the control of Hydrite, any entity controlled by Hydrite, or Hydrite’s

contractors, that delays or prevents the performance of any obligation under this Consent Decree

despite Hydrite’s best efforts to fulfill the obligation. The requirement that Hydrite exercise

“best efforts to fulfill the obligation” includes using best efforts to anticipate any potential force

majeure event and best efforts to address the effects of any potential force majeure event (a) as it

is occurring and (b) following the potential force majeure, such that the delay and any adverse

effects of the delay are minimized. “Force Majeure” does not include Hydrite’s financial

inability to perform any obligation under this Consent Decree.

       51.     If any event occurs or has occurred that may delay the performance of any

obligation under this Consent Decree, for which Hydrite intends or may intend to assert a claim

of Force Majeure, Hydrite shall provide notice by an electronic mail message to

nelson.victoria@epa.gov and mcauliffe.mary@epa.gov within seven days of when Hydrite first

knew that the event might cause a delay. Within 15 Days thereafter, Hydrite shall provide in

writing to EPA an explanation and description of the reasons for the delay; the anticipated

duration of the delay; all actions taken or to be taken to prevent or minimize the delay; a

schedule for implementation of any measures to be taken to prevent or mitigate the delay or the

effect of the delay; Hydrite’s rationale for attributing such delay to a force majeure event if it

intends to assert such a claim; and a statement as to whether, in the opinion of Hydrite, such

event may cause or contribute to an endangerment to public health, welfare or the environment.

                                                  26
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 29 of 43




Hydrite shall include with any notice all available documentation supporting the claim that the

delay was attributable to a force majeure. Failure to comply with the above requirements shall

preclude Defendant from asserting any claim of force majeure for that event for the period of

time of such failure to comply, and for any additional delay caused by such failure. Defendant

shall be deemed to know of any circumstance of which Defendant, any entity controlled by

Defendant, or Defendant’s contractors knew or should have known.

       52.     If EPA agrees that the delay or anticipated delay is attributable to a force majeure

event, the time for performance of the obligations under this Consent Decree that are affected by

the force majeure event will be extended by EPA for such time as is necessary to complete those

obligations. An extension of the time for performance of the obligations affected by the force

majeure event shall not, of itself, extend the time for performance of any other obligation. EPA

will notify Hydrite in writing of the length of the extension, if any, for performance of the

obligations affected by the force majeure event.

       53.     If EPA does not agree that the delay or anticipated delay has been or will be

caused by a force majeure event, EPA will notify Hydrite in writing of its decision.

       54.     If Hydrite elects to invoke the dispute resolution procedures set forth in

Section IX (Dispute Resolution), it shall do so no later than 30 Days after receipt of EPA’s

notice. In any such proceeding, Hydrite shall have the burden of demonstrating by a

preponderance of the evidence that the delay or anticipated delay has been or will be caused by a

force majeure event, that the duration of the delay or the extension sought was or will be

warranted under the circumstances, that best efforts were exercised to avoid and mitigate the

effects of the delay, and that Hydrite complied with the requirements of Paragraphs 50 and 51. If

Hydrite carries this burden, the delay at issue shall be deemed not to be a violation by Hydrite of

the affected obligation of this Consent Decree.

                                                  27
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 30 of 43




                                IX.     DISPUTE RESOLUTION

       55.     Unless otherwise expressly provided for in this Consent Decree, the dispute

resolution procedures of this Section shall be the exclusive mechanism to resolve disputes arising

under or with respect to this Consent Decree. Hydrite’s failure to seek resolution of a dispute

under this Section shall preclude Hydrite from raising any such issue as a defense to an action by

the United States to enforce any obligation of Hydrite arising under this Decree.

       56.     Informal Dispute Resolution. Any dispute subject to Dispute Resolution under

this Consent Decree shall first be the subject of informal negotiations. The dispute shall be

considered to have arisen when Hydrite sends the United States a written Notice of Dispute.

Such Notice of Dispute shall state clearly the matter in dispute. The period of informal

negotiations shall not exceed 21 Days from the date the dispute arises, unless that period is

modified by written agreement. If the Parties cannot resolve a dispute by informal negotiations,

then the position advanced by the United States shall be considered binding unless, within

90 Days after the conclusion of the informal negotiation period, Hydrite invokes formal dispute

resolution procedures as set forth below.

       57.     Formal Dispute Resolution. Hydrite shall invoke formal dispute resolution

procedures, within the time period provided in the preceding Paragraph, by serving on the United

States a written Statement of Position regarding the matter in dispute. The Statement of Position

shall include, but need not be limited to, any factual data, analysis, or opinion supporting

Hydrite’s position and any supporting documentation relied upon by Hydrite.

       58.     The United States shall serve its Statement of Position within 45 Days of receipt

of Hydrite’s Statement of Position. The United States’ Statement of Position shall include, but

need not be limited to, any factual data, analysis, or opinion supporting that position and any

supporting documentation relied upon by the United States. The United States’ Statement of

                                                 28
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 31 of 43




Position shall be binding on Hydrite, unless Hydrite files a motion for judicial review of the

dispute in accordance with the following Paragraph.

       59.     Hydrite may seek judicial review of the dispute by filing with the Court and

serving on the United States, in accordance with Section XIII (Notices), a motion requesting

judicial resolution of the dispute. The motion must be filed within 30 Days of receipt of the

United States’ Statement of Position pursuant to the preceding Paragraph. The motion shall

contain a written statement of Hydrite’s position on the matter in dispute, including any

supporting factual data, analysis, opinion, or documentation, and shall set forth the relief

requested and any schedule within which the dispute must be resolved for orderly

implementation of the Consent Decree.

       60.     The United States shall respond to Hydrite’s motion within the time period

allowed by the Local Rules of this Court. Hydrite may file a reply memorandum, to the extent

permitted by the Local Rules.

       61.     Standard of Review. Except as otherwise provided in this Consent Decree, in any

dispute brought under Paragraph 57, Hydrite shall have the burden of demonstrating that its

position complies with this Consent Decree, and that Hydrite is entitled to relief under applicable

principles of law. The United States reserves the right to argue that its position is reviewable

only on the administrative record and must be upheld unless arbitrary and capricious or

otherwise not in accordance with law.

       62.     The invocation of dispute resolution procedures under this Section shall not, by

itself, extend, postpone, or affect in any way any obligation of Hydrite under this Consent

Decree, unless and until final resolution of the dispute so provides. Stipulated penalties with

respect to the disputed matter shall continue to accrue from the first Day of noncompliance, but

payment shall be stayed pending resolution of the dispute as provided in Paragraph 45. If

                                                 29
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 32 of 43




Hydrite does not prevail on the disputed issue, stipulated penalties shall be assessed and paid as

provided in Section VII (Stipulated Penalties).

                     X.     INFORMATION COLLECTION AND RETENTION

        63.     The United States and its representatives, including attorneys, contractors, and

consultants, shall have the right of entry into any facility covered by this Consent Decree, at all

reasonable times, upon presentation of credentials, to:

                a.        monitor the progress of activities required under this Consent Decree;

                b.        verify any data or information submitted to the United States or the State

        in accordance with the terms of this Consent Decree or the Permits;

                c.        obtain samples and, upon request, splits of any samples taken by Hydrite

        or its representatives, contractors, or consultants;

                d.        obtain documentary evidence, including photographs and similar data; and

                e.        assess Hydrite’s compliance with this Consent Decree.

        64.     Upon request, Hydrite shall provide EPA or its authorized representatives splits of

any samples taken by Hydrite. Upon request, EPA shall provide Hydrite splits of any samples

taken by EPA.

        65.     Until two years after the termination of this Consent Decree, Hydrite shall retain,

and shall instruct its contractors and agents to preserve, all non-identical copies of all documents,

records, or other information (including documents, records, or other information in electronic

form) in its or its contractors’ or agents’ possession or control, or that come into its or its

contractors’ or agents’ possession or control, and that relate in any manner to Hydrite’s

performance of its obligations under this Consent Decree. This information-retention

requirement shall apply regardless of any contrary corporate or institutional policies or

procedures. At any time during this information-retention period, upon request by the United

                                                   30
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 33 of 43




States, Hydrite shall provide copies of any documents, records, or other information required to

be maintained under this Paragraph.

       66.     Hydrite may assert that certain documents, records, or other information is

privileged under the attorney-client privilege or any other privilege recognized by federal law. If

Hydrite asserts such a privilege, it shall provide the following: (a) the title of the document,

record, or information; (b) the date of the document, record, or information; (c) the name and

title of each author of the document, record, or information; (d) the name and title of each

addressee and recipient; (e) a description of the subject of the document, record, or information;

and (f) the privilege asserted by Hydrite. However, no documents, records, or other information

created or generated pursuant to the requirements of this Consent Decree shall be withheld on

grounds of privilege.

       67.     Hydrite may also assert that information required to be provided under this

Section is protected as Confidential Business Information (“CBI”) under 40 C.F.R. Part 2. As to

any information that Hydrite seeks to protect as CBI, Hydrite shall follow the procedures set

forth in 40 C.F.R. Part 2.

       68.     This Consent Decree in no way limits or affects any right of entry and inspection,

or any right to obtain information, held by the United States or the State pursuant to applicable

federal or state laws, regulations, or permits, nor does it limit or affect any duty or obligation of

Hydrite to maintain documents, records, or other information imposed by applicable federal or

state laws, regulations, or permits.

               XI.      EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS

       69.     This Consent Decree resolves the civil claims of the United States for the

violations alleged in the Complaint filed in this action through the Date of Lodging. This




                                                  31
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 34 of 43




Consent Decree also resolves the potential civil claims of the United States for the violations

alleged in the EPA Violation Notice through the Date of Lodging.

        70.     The United States reserves all legal and equitable remedies available to enforce

the provisions of this Consent Decree. This Consent Decree shall not be construed to limit the

rights of the United States to obtain penalties or injunctive relief under the CAA or implementing

regulations, or under other federal or state laws, regulations, or permit conditions. The United

States further reserves all legal and equitable remedies to address any imminent and substantial

endangerment to the public health or welfare or the environment arising at, or posed by, the

Facility, whether related to the violations addressed in this Consent Decree or otherwise.

        71.     In any subsequent administrative or judicial proceeding initiated by the United

States for injunctive relief, civil penalties, other appropriate relief relating to the Facility, Hydrite

shall not assert, and may not maintain, any defense or claim based upon the principles of waiver,

res judicata, collateral estoppel, issue preclusion, claim preclusion, claim-splitting, or other

defenses based upon any contention that the claims raised by the United States in the subsequent

proceeding were or should have been brought in the instant case, except with respect to claims

that have been specifically resolved pursuant to Paragraph 69.

        72.     This Consent Decree is not a permit, or a modification of any permit, under any

federal, state, or local laws or regulations. Hydrite is responsible for achieving and maintaining

compliance with all applicable federal, state, and local laws, regulations, and permits; and

Hydrite’s compliance with this Consent Decree shall be no defense to any action commenced

pursuant to any such laws, regulations, or permits, except as set forth herein. The United States

does not, by its consent to the entry of this Consent Decree, warrant or aver in any manner that

Hydrite’s compliance with any aspect of this Consent Decree will result in compliance with




                                                   32
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 35 of 43




provisions of the CAA, 42 U.S.C. § 7401, et seq., or with any other provisions of federal, state,

or local laws, regulations, or permits.

       73.     This Consent Decree does not limit or affect the rights of Hydrite or of the United

States against any third parties, not party to this Consent Decree, nor does it limit the rights of

third parties, not party to this Consent Decree, against Hydrite, except as otherwise provided by

law.

       74.     This Consent Decree shall not be construed to create rights in, or grant any cause

of action to, any third party not party to this Consent Decree.

                                           XII.      COSTS

       75.     The Parties shall bear their own costs of this action, including attorneys’ fees,

except that the United States shall be entitled to collect the costs (including attorneys’ fees)

incurred in any action necessary to collect any portion of the civil penalty or any stipulated

penalties due but not paid by Hydrite.

                                          XIII.     NOTICES

       76.     Unless otherwise specified in this Decree, whenever notifications, submissions, or

communications are required by this Consent Decree, they shall be made in writing and

addressed as follows:

       As to the United States by email:          eescdcopy.enrd@usdoj.gov
                                                  Re: DJ # 90-5-2-1-12229

       As to the United States by mail:           EES Case Management Unit
                                                  Environment and Natural Resources Division
                                                  U.S. Department of Justice
                                                  P.O. Box 7611
                                                  Washington, D.C. 20044-7611
                                                  Re: DJ # 90-5-2-1-12229

       As to EPA by email:                        r5airenforcement@epa.gov
                                                  mcauliffe.mary@epa.gov


                                                    33
       Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 36 of 43




       As to Hydrite:
                                              Thadd Stankowski
                                              General Counsel
                                              Hydrite Chemical Company
                                              300 N. Patrick Blvd
                                              Brookfield, WI 53045
                                              legal@hydrite.com

                                              Tom Miazga
                                              Executive Director of SQRA
                                              Hydrite Chemical Company
                                              300 N. Patrick Blvd
                                              Brookfield, WI 53045

       77.     Any Party may, by written notice to the other Parties, change its designated notice

recipient or notice address provided above.

       78.     Notices submitted pursuant to this Section shall be deemed submitted upon

mailing, electronically or otherwise, unless otherwise provided in this Consent Decree or by

mutual agreement of the Parties in writing.

                                   XIV. EFFECTIVE DATE

       79.     The Effective Date of this Consent Decree shall be the date upon which this

Consent Decree is entered by the Court or a motion to enter the Consent Decree is granted,

whichever occurs first, as recorded on the Court’s docket.

                           XV.     RETENTION OF JURISDICTION

       80.     The Court shall retain jurisdiction over this case until termination of this Consent

Decree, for the purpose of resolving disputes arising under this Decree or entering orders

modifying this Decree, pursuant to Sections IX and XVI, or effectuating or enforcing compliance

with the terms of this Decree.

                                    XVI. MODIFICATION

       81.     The terms of this Consent Decree, including any attached appendices, may be

modified only by a subsequent written agreement signed by all the Parties. Where the

                                                34
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 37 of 43




modification constitutes a material change to this Decree, it shall be effective only upon approval

by the Court.

       82.      Any disputes concerning modification of this Decree shall be resolved pursuant to

Section IX (Dispute Resolution), provided, however, that, instead of the burden of proof

provided by Paragraph 61, the Party seeking the modification bears the burden of demonstrating

that it is entitled to the requested modification in accordance with Federal Rule of Civil

Procedure 60(b).

                                     XVII. TERMINATION

       83.      After Hydrite has completed the requirements of Section V (Injunctive Relief),

has maintained continuous satisfactory compliance with this Consent Decree for at least 24

months, and has paid the civil penalty and any accrued stipulated penalties as required by this

Consent Decree, Hydrite may serve upon the United States a Request for Termination, stating

that Hydrite has satisfied those requirements, together with all necessary supporting

documentation.

       84.      Following receipt by the United States of Hydrite’s Request for Termination, the

Parties shall confer informally concerning the Request and any disagreement that the Parties may

have as to whether Hydrite has satisfactorily complied with the requirements for termination of

this Consent Decree. If the United States agrees that the Decree may be terminated, the Parties

shall submit, for the Court’s approval, a joint stipulation terminating the Decree.

       85.      If the United States does not agree that the Decree may be terminated, Hydrite

may invoke Dispute Resolution under Section IX. However, Hydrite shall not seek Dispute

Resolution of any dispute regarding termination until at least 90 Days after service of its Request

for Termination.




                                                 35
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 38 of 43




                     XVIII. 26 U.S.C. § 126(f)(2)(A)(ii) IDENTIFICATION

       86.     For purposes of the identification requirement of Section 162(f)(2)(A)(ii) of the

Internal Revenue Code, 26 U.S.C. § 162(f)(2)(A)(ii), performance of Section II (Applicability),

Paragraph 4; Section V (Injunctive Relief), Paragraphs 12-27; Section VI (Reporting

Requirements), Paragraphs 32 and 34-35; and Section X (Information Collection and Retention),

Paragraphs 63-66, is restitution or required to come into compliance with law.

                               XIX. PUBLIC PARTICIPATION

       87.     This Consent Decree shall be lodged with the Court for a period of not less than

30 Days for public notice and comment in accordance with 28 C.F.R. § 50.7. The United States

reserves the right to withdraw or withhold its consent if the comments regarding the Consent

Decree disclose facts or considerations indicating that the Consent Decree is inappropriate,

improper, or inadequate. Hydrite consents to entry of this Consent Decree without further notice

and agrees not to withdraw from or oppose entry of this Consent Decree by the Court or to

challenge any provision of the Decree, unless the United States has notified Hydrite in writing

that it no longer supports entry of the Decree.

                                XX.     SIGNATORIES/SERVICE

       88.     Each undersigned representative of Hydrite and the Environment and Natural

Resources Division of the Department of Justice certifies that he or she is fully authorized to

enter into the terms and conditions of this Consent Decree and to execute and legally bind the

Party he or she represents to this document.

       89.     This Consent Decree may be signed in counterparts, and its validity shall not be

challenged on that basis. Hydrite agrees to accept service of process by mail with respect to all

matters arising under or relating to this Consent Decree and to waive the formal service

requirements set forth in Rules 4 and 5 of the Federal Rules of Civil Procedure and any

                                                  36
        Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 39 of 43




applicable Local Rules of this Court including, but not limited to, service of a summons. Hydrite

need not file an answer to the complaint in this action unless or until the Court expressly declines

to enter this Consent Decree.

                                     XXI. INTEGRATION

       90.     This Consent Decree constitutes the final, complete, and exclusive agreement and

understanding among the Parties with respect to the settlement embodied in the Decree and

supersedes all prior agreements and understandings, whether oral or written, concerning the

settlement embodied herein. Other than deliverables that are subsequently submitted and

approved pursuant to this Decree, the Parties acknowledge that there are no representations,

agreements, or understandings relating to the settlement other than those expressly contained in

this Consent Decree.

                                      XXII. APPENDICES

       91.     The following Appendices are attached to and part of this Consent Decree:

       “Appendix A” is the June 2017 Notice of Violation and Finding of Violation issued to

       Hydrite by EPA; and

       “Appendix B” is the Minor Source Demonstration Requirements.

                                   XXIII. FINAL JUDGMENT

       92.     Upon approval and entry of this Consent Decree by the Court, this Consent

Decree shall constitute a final judgment of the Court as to the United States, the State, and

Hydrite. The Court finds that there is no just reason for delay and therefore enters this judgment

as a final judgment under Fed. R. Civ. P. 54 and 58.




                                                37
    Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 40 of 43




Entered this 22nd day of January, 2021.

s/ K. Frederickson, Deputy Clerk
PETER A. OPPENEER
CLERK OF COURT
       Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 41 of 43




Signature Page for Consent Decree in United States v. Hydrite Chemical Co. (W.D. Wis.)


                                   FOR THE UNITED STATES OF AMERICA:



                                   KAREN S. DWORKIN
                                   Deputy Chief
                                   Environmental Enforcement Section
                                   Environment and Natural Resources Division
                                   U.S. Department of Justice
                                                            Digitally signed by RANDALL
                                    RANDALL STONE STONE
                                                  Date: 2020.10.13 15:29:02 -04'00'
______________                     _________________________________
Date                               RANDALL M. STONE
                                   Senior Attorney
                                   Environmental Enforcement Section
                                   U.S. Department of Justice
                                   P.O. Box 7611
                                   Washington, DC 20044-7611
                                   Tel. No.:     (202) 514-1308
                                   Fax No.:      (202) 616-6584
                                   E-mail: randall.stone@usdoj.gov


                                   SCOTT C. BLADER
                                   United States Attorney
                                   Western District of Wisconsin


                                   LESLIE K. HERJE
                                   Assistant United States Attorney
                                   Western District of Wisconsin
                                   222 West Washington Ave., Suite 700
                                   Madison, WI 53703
                                   Tel. No.:      (608) 264-5158
       Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 42 of 43




Signature Page for Consent Decree in United States v. Hydrite Chemical Co. (W.D. Wis.)


                                   FOR THE U.S. ENVIRONMENTAL PROTECTION
                                   AGENCY:

                                                             Digitally signed by T. Leverett
                                   T. Leverett Nelson Nelson
                                   _______________________________________
                                                      Date: 2020.09.29 14:05:30 -05'00'
                                   T. LEVERETT NELSON
                                   Regional Counsel
                                   U.S. Environmental Protection Agency, Region 5
       Case: 3:20-cv-00950-jdp Document #: 9 Filed: 01/22/21 Page 43 of 43




Signature Page for Consent Decree in United States v. Hydrite Chemical Co. (W.D. Wis.)


                                    FOR HYDRITE CHEMICAL CO .




                                .�
                              / General Counsel
